Exhibit 10.01

KEITHLEY INSTRUMENTS, INC.
Annual Incentive Compensation Plan

Introduction

Keithley Instruments, Inc. (the “Company”) has established an Annual Incentive
Compensation Plan (the “Plan”) as part of a competitive compensation program for
the officers and key management employees of the Employers (as defined below).
This Plan is also referred to as the Short-Term Incentive Compensation Plan.

Plan Objective

The Company desires to attract, retain and incent talented employees to enable
the Company to meet its financial and business objectives. The objective of the
Plan is to provide an opportunity to those employees whose performance has a
significant impact on the Company’s short-term and long-term profitability to
earn annual incentive compensation based on such profitability.

Administration

The Plan is administered by the Compensation and Human Resources Committee of
the Board of Directors of the Company (the “Committee”). The Committee:



a.   May amend, modify, or discontinue the Plan.



b.   Will designate Plan Participants at the officer level.



c.   Will review and approve the annual performance criteria.



d.   Will approve individual incentive compensation Awards to Participants who
are officers.



e.   Delegates to the Chief Executive Officer of the Company the power to
designate Plan Participants and approve incentive compensation Awards to
Participants who are not officers.



f.   Except as determined by the Committee, a Participant must be employed on
September 30 of the Award Term in order to be entitled to receive an Award
hereunder. Notwithstanding the foregoing, the Committee may approve a pro rata
incentive compensation Award for Participants who terminate employment prior to
September 30 of the Award Term, provided those Participants were actively at
work for the first one hundred and eighty days in the Award Term and (1) whose
employment is terminated due to death, Disability, Retirement or (2) at the
recommendation of the Chief Executive Officer.

The Committee shall have complete authority to interpret all provisions of this
Plan consistent with law, to prescribe the form of any instrument evidencing any
Award granted or paid under this Plan, to adopt, amend and rescind general and
special rules and regulations for its administration, and to make all other
determinations necessary or advisable for the administration of this Plan. A
majority of the Committee shall constitute a quorum, and the action of members
of the Committee present at any meeting at which a quorum is present or acts
unanimously approved in writing by all Committee members, shall be the act of
the Committee. All acts and decisions of the Committee with respect to any
questions arising in connection with the administration and interpretation of
this Plan, including the severability of any or all of the provisions hereof,
shall be conclusive, final and binding upon the Company and all present and
former Participants and employees and their respective descendants, successors
and assigns. No member of the Committee shall be liable for any such act or
decision made in good faith.

Determination of Individual Incentive Compensation Awards

Target incentive percentage for each Participant in the Plan will be established
at the beginning of each Award Term and approved by the Committee, if required,
or the Chief Executive Officer in cases where he has been delegated power by the
Committee and will be established with consideration of competitive market data.
Individual target incentive compensation will be calculated at the end of the
Award Term based on performance against the criteria. Individual incentive
compensation may then be further modified based on a Participant’s performance
and contributions for the year by up to 25% either plus or minus of target
payout. If a Participant’s performance during the Award Term is determined to be
unsatisfactory, the Committee, or the Chief Executive Officer in the case of
non-officers, reserves the right to reduce the Participant’s Award for the Award
Term to zero. Individual incentive compensation Awards may not exceed three (3)
times the Target Incentive Award.

Payment Date/Taxes

Promptly following the Committee’s or the Chief Executive Officer’s approval, as
appropriate, of the final Awards, the Participants’ Employer shall pay the
amount of such Awards to the Participants in cash, subject to all withholdings
and deductions described in the following sentence; provided, however, that
(i) no Award shall be payable to a Participant except as determined by the
Committee or the Chief Executive Officer, as appropriate and (ii) and Awards
earned during the Award Term shall be paid during the period from October 1st
through December 15th of the fiscal year following the Award Term. Any Award
paid to a Participant under this Plan shall be subject to all applicable
foreign, federal, state and local income tax, social security and other standard
withholdings and deductions.

Definitions

(a) “Award” means cash paid to a Participant under the Plan for the applicable
Award Term in an amount determined in accordance with the Plan.

(b) “Award Term” means the period corresponding with the Company’s fiscal year
beginning October 1 through the following September 30. The initial Award Term
is October 1, 2007 through September 30, 2008.

(c) “Disability” means an approved application for disability benefits under an
Employer’s long term disability plan or under any applicable government program.

(d) “Employer” means each of the Company and its wholly owned subsidiaries, as
applicable.

(e) “Participant” means any person who is classified by an Employer as a
salaried employee who in the judgment of the Committee or the Chief Executive
Officer, as appropriate occupies a key position in which his efforts may
significantly contribute to the profits or growth of the Company; and provided
that following the end of the Award Term the Committee, or the Chief Executive
Officer, as appropriate, may make one or more discretionary Awards to employees
of an Employer who were not previously designated as Participants. Directors of
the Company or an Employer who also are employees of the Company are eligible to
participate in the Plan. The Committee, or the Chief Executive officer in the
case of a non-officer Participant, shall have the power to add Participants at
any later date in the Award Term if individuals subsequently become eligible to
participate in the Plan. Each Participant shall be notified that he is eligible
to receive an Award and the amount of his target Award. All target awards are
based the salary in effect on October 1 of the applicable Award Term, or in the
case of a Participant added to the Plan at a later date his starting salary or
then current salary.

(f) “Retirement” means a termination of employment with the Company or any
Employer at or after age 55 and the completion of 10 or more years of service
with the Company or any Employer.

General Plan Provisions

(a) No Right of Employment. Neither the adoption or operation of this Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Employer, or
shall in any way affect the right and power of an Employer to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Company might have done if this Plan had not
been adopted.

(b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.

(c) Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.

(d) American Jobs Creation Act. It is intended that this Plan be exempt from the
requirements of Section 409A of the Internal Revenue Code, as enacted by the
American Jobs Creation Act.

(e) Limitation on Rights of Participants; No trust. No trust has been created by
the Company or any Employer for the payment of Awards granted under this Plan;
nor have the Participants been granted any lien on any assets of the Company or
any Employer to secure payment of such benefits. This Plan represents only an
unfunded, unsecured promise to pay by the Company and a Participant hereunder is
a mere unsecured creditor of his Employer.

(f) Payment to Guardian. If an Award is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.

(g) Effective Date. This Plan shall become effective as of October 1, 2007.

Performance Targets

The performance targets for the Plan are attached as an Addendum to this
document.

1

Addendum
FY2008 Performance Targets

                                              Individual Maximum Attained At
Metric
  Threshold   Target   (1)
 
                       
ROA
  19 %   34 %   ~40-45 %
 
                       
Sales Growth
  1 %   14 %   ~28 %
 
                       



  (1)   The Annual Bonus Plan does not cap the performance measures but rather
caps an individual’s payout at 3 times target incentive award. The number
provided in this column approximates the level at which maximum payout would be
capped and is a range because of the interplay between the two measures.

2